UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                            ORDER

                v.                                              20 Cr. 339 (LGS)

 TONY TARTT,

                        Defendant.



       WHEREAS, defendant TONY TARTT has stated an intent to enter a plea of guilty to the

Indictment in this case, and this Court has referred the change-of-plea proceedings to the duty

Magistrate Judge;

       WHEREAS the ongoing COVID-19 pandemic necessitates that the proceeding take place

remotely, and the CARES Act and findings made by the Judicial Conference of the United States

and the Chief Judge of the Southern District of New York allow for guilty pleas to be taken by

phone or videoconference, subject to certain findings made by the District Judge;

       WHEREAS the Court understands that the duty Magistrate Judge shall conduct the

defendant’s change-of-plea proceeding by videoconference or by telephone if, due to scheduling

limitations, videoconference is not reasonably available, and that the defendant has specifically

requested that the proceeding occur remotely and consents to the same;

       THE COURT HEREBY FINDS that the defendant’s change-of-plea proceeding cannot be

further delayed without serious harm to the interests of justice, because the case has been pending

for approximately 11 months, during which period the defendant has been detained; because the

defendant’s intention to resolve the case prior to trial would be frustrated by further delay in light

of the October 2021 trial that is tentatively scheduled in this case; and because the parties’ and the
public’s interest in finality, certainty, and the speedy disposition of criminal cases all require that

the change-of-plea proceeding occur without further delay.

SO ORDERED.

Dated: New York, New York
       June 8, 2021




                                                  2
